 1

 2

 3
                             UNITED STATES DISTRICT COURT
 4                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 5

 6          KENNETH S. SYLVESTER, and
            LISA ANN SYLVESTER,
 7
                                 Plaintiffs,
 8                                                         C17-168 TSZ
               v.
 9                                                         ORDER
            MERCHANTS CREDIT
10          CORPORATION,

                                 Defendant.
11

12
            Counsel having advised the Court that this matter has been resolved, and it
13
     appearing that no issue remains for the Court’s determination, NOW, THEREFORE, IT
14
     IS ORDERED that this case is DISMISSED with prejudice and without costs. In the
15
     event settlement is not perfected, either party may move to reopen and trial will be
16
     scheduled, provided such motion is filed within 60 days of the date of this Order.
17
            The Clerk is directed to send a copy of this Order to all counsel of record.
18
            IT IS SO ORDERED.
19
            Dated this 20th day of March, 2019.
20

21

22
                                                      A
                                                      Thomas S. Zilly
                                                      United States District Judge
23

     ORDER - 1
